DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 15 appears to misspell the word “cystem” in line 3.  Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the completion subsea control module (COMP-SCM)" in lines 2-3.  
Claim 19 recites the limitation “the COMP-SCM” in line 1.
There is insufficient antecedent basis for these limitations in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 16, 21-23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Tubel (US Patent No. 6,012,015) in view of Tips et al. (US Patent Application Publication No. 2014/0083684).
In reference to claim 15, Tubel discloses an electrical intelligent completion system 22 (Figs. 3 and 4), comprising:
a supervision and control system (SCS) 50 (col. 8, lines 21-22);
a telemetry and control system (TCS) 52 (col. 13, line 2);
a flow control system (FCS) 60 (col. 8, lines 65-67); and
a well monitoring system (WMS) 54/56/58/59 (Fig. 4).
Tubel fails to disclose a proximity coupler (PC).
Tips disclose a proximity coupler 40/42 for coupling the production string 38 to a tubing string 12 (Fig. 1, par. 0023).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to provide a proximity coupler so that a production string from the surface can be coupled to a downhole completion.
In reference to claim 16, Tubel discloses that the SCS 50 is a distributed control system (Figs. 2-4, each control system includes an SCS 50, the collection of multiple SCS modules constitutes a “distributed” control system) on a fault-tolerant automation network (col. 9, lines 37-50).
In reference to claim 21, Tubel discloses that the TCS 52 serves as an intelligent gateway that allows control and data access over a network (col. 9, lines 30-33).  Tubel fails to disclose an industry standard network, but the examiner takes Official Notice that industry standard networks are well known in the art.  Further, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to convert the network into an industry standard network as industry standard networks are generally accepted to be effective for function as networks.
In reference to claim 22, Tips discloses that the PC 40/42 allows an uncoupled lower completion 12 (Fig. 1).
In reference to claim 23, Tips discloses that the PC 40/42 allows electrical supply and communication during installation and re-entry of an intelligent electrical completion (Fig. 1, pars. 0026 and 0030, lines 50 and 84 allow for electrical supply and communication).
In reference to claim 26, Tubel discloses that the WMS 54/56/58/59 has spot pressure and temperature sensors (col. 8, lines 52-55).

Allowable Subject Matter
Claims 18, 20, 24, 25 and 27-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lerner et al. (US Patent Application Publication No. 2019/0032481), Arsalan et al. (US Patent Application Publication No. 2018/0156013), Saldanha et al. (US Patent Application Publication No. 2018/0030810) disclose similar systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD HARCOURT whose telephone number is (571)272-7303. The examiner can normally be reached Monday through Friday, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571)272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD HARCOURT/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        



9/13/22